 


110 HR 1344 IH: To improve Federal nutrition programs.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1344 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Ms. Herseth (for herself, Mr. Pomeroy, Mrs. Emerson, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve Federal nutrition programs. 
 
 
1.Administrative costs of commodity distribution on indian reservationsSection 4(b) of the Food Stamp Act of 1977 (7 U.S.C. 2013(b)) is amended by inserting the following before the period at the end:  
 
, except that the Secretary shall pay not less than $35,000,000 in fiscal year 2008 (and in each subsequent fiscal year as adjusted to reflect changes for the 12-month period ending the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor) for the administrative costs of such distribution on Indian reservations by a State agencies or tribal organizations . 
2.Survey of foods purchased by school authorities with Federal cash assistance 
(a)Survey required every five yearsIn fiscal year 2008, and every five fiscal years thereafter, the Secretary of Agriculture shall carry out a nationwide survey on the foods purchased by school authorities with Federal cash assistance. Each survey shall cover the purchases made during the preceding fiscal year. 
(b)Report requiredNot later than February 1 of each fiscal year in which a survey is required to be carried out, the Secretary shall submit to Congress a report on the results of the survey. 
(c)FundingFor each fiscal year in which a survey is required to be carried out, $3,000,000 of the amounts appropriated or otherwise made available to the Secretary for that fiscal year shall be available only to carry out this section.  
3.Funding for free lunch and breakfast eligibility pilot programSection 18(k) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(k)) is amended by adding at the end the following: 
 
(5)Mandatory transfers of fundsOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Agriculture, to remain available until expended— 
(A)on October 1, 2007, $10,000,000 to carry out paragraph (1); 
(B)on October 1, 2008, $10,000,000 to carry out paragraph (1); and 
(C)on October 1, 2009, $3,000,000 to carry out paragraph (3).. 
 
